Citation Nr: 0008173	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  91-21 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted that is 
sufficient to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include substance abuse. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from November 1970 to 
September 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1995 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana which denied 
the benefit sought on appeal.


FINDINGS OF FACT

1.  In a January 1977 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous condition due to alcoholism.  The veteran was 
notified of the decision and of his appellate rights.  The 
veteran did not file a timely notice of disagreement.

2.  In a February 1985 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric condition secondary to alcoholism.  The veteran 
was notified of the decision and of his appellate rights.  
The veteran did not file a timely notice of disagreement.  

3.  The evidence associated with the claims file subsequent 
to the RO's January 1977 and February 1985 rating decisions 
is not so significant that it must be considered to decide 
fairly the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's January 1977 decision denying entitlement to 
service connection for a nervous condition due to alcoholism 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. 
§§ 20.302, 20.1103 (1999).  

2.  The RO's February 1985 decision denying entitlement to 
service connection for a psychiatric condition secondary to 
alcoholism is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991);  
38 C.F.R. §§ 20.302, 20.1103 (1999).  

3.  The evidence received subsequent to the RO's January 1977 
and February 1985 denials is not new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
substance abuse have not been met.  38 U.S.C.A. § 5108 (West 
1991);  38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include substance abuse on the basis that he has 
submitted new and material evidence that well-grounds his 
claim. 
The Board observes that the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder to 
include substance abuse was previously considered and denied 
by the RO in rating decisions dated January 1977 and February 
1985.  The RO denied the veteran's claim on the grounds that 
the veteran's disability was the result of his own willful 
misconduct including habitual excessive drinking and drug 
dependence, and because while the veteran was shown to have a 
history of anxiety during service, there was no evidence that 
the veteran had a psychiatric condition upon his discharge 
from service.  Further, there was no evidence of continuity 
of symptoms of a psychiatric disorder after service.  As 
such, the claim was denied. 

As a general rule, within one year from the date of mailing 
the notice of an RO's decision, a NOD must be filed in order 
to initiate an appeal of any issue adjudicated by the RO.  
38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If a NOD is not 
filed within the prescribed period, the RO's determination 
becomes final.  38 U.S.C.A. § 7105(c).  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108;  38 C.F.R. § 
3.156(a) (1999).  The Board is obligated to review all 
evidence submitted since the claim was disallowed by a final 
decision and if the Board's decision is favorable to the 
veteran, his claim must be reopened and decided on the 
merits.  See Elkins v. West, 12 Vet. App. 209 (1999);  
Winters v. West, 12 Vet. App. 203 (1999).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  A three pronged 
analysis is used to determine whether evidence is "new and 
material" as defined by 38 C.F.R. § 3.156(a).  First, it 
must be determined whether the newly presented evidence 
"bears directly and substantially upon the specific matter 
under consideration," i.e., whether it is probative of the 
issue at hand.  Secondly, the evidence must be shown to be 
actually "new," that is, not of record when the last final 
decision denying the claim was made, and finally, a 
determination must be made as to whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, supra.  
Upon reopening the claim, a determination must then be made 
as to whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a)(West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Pertinent evidence associated with the claims file since the 
RO's January 1977 and February 1985 denials includes:  (1) 
service medical records dated November 1970-March 1975; (2) 
VA hospitalization progress notes dated March-May 1978; (3) 
VA hospitalization records dated July-August 1990; (4) VA 
hospitalization records dated September 1990; (5) VA progress 
notes dated January-February 1991; (6) VA hospitalization 
records dated June 1991; (7) VA outpatient treatment records 
dated December 1990-March 1991; (8) correspondence from the 
veteran to his congressman submitted in April 1991; (9) 
hearing testimony given during a May 1992 hearing at the RO 
in Milwaukee, Wisconsin; (10) VA examination report dated 
June 1992; (11) VA examination report dated September 1993; 
(12) VA examination reports dated June and July 1994; (13) VA 
outpatient treatment records dated August 1995-January 1997; 
(14) VA hospitalization report dated February 1996; (15) 
Social Security records including private and VA treatment 
records dated July 1990-May 1999; (16) Social Security 
disability hearing officer's decision dated in August 1999 
with supporting documentation, and (17) an October 1999 
statement from the veteran with supporting documentation.   

Collectively this evidence establishes that the veteran has 
received outpatient and inpatient treatment for and has been 
diagnosed with various conditions including degenerative 
joint disease of the cervical spine, back pain, a seizure 
disorder, adjustment reaction mixed with emotional features, 
PTSD, Phenobarbital toxicity, refractive error, presbyopia, 
alcoholism and cirrhosis.  The veteran was diagnosed with an 
adjustment reaction mixed with emotional features during a 
hospitalization at a VA medical center (VAMC) in June 1991.  
The physician did not relate this condition to the veteran's 
period of active service.  

The evidence also contains an August 1999 Social Security 
hearing officer's decision, which indicates that the veteran 
is to continue receiving Social Security disability benefits 
for disabilities including degenerative arthritis of the 
spine, a seizure disorder, a personality disorder with 
generalized depression and anxiety symptoms and alcoholism.  

The aforementioned evidence, but for copies of the veteran's 
service medical records, is nonduplicative and bears 
directly, but not substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant, 
but by itself and in connection with evidence previously 
assembled it is not so significant that it must be considered 
to decide fairly the merits of the claim.  The evidence, but 
for the copies of the veteran's service medical records, is 
new in that it was not part of the record at the time of 
either the January 1977 or the February 1985 RO decisions and 
it is not redundant of other evidence available at that time.  
However, the evidence is not material in that it does not 
show that the veteran has been diagnosed with a psychiatric 
disorder that has been related to his period of active 
service, nor does it establish that the veteran's substance 
abuse is the result of anything other than his own willful 
misconduct.  

Service medical records show that the veteran was diagnosed 
with anxiety during his period of active service.  A 
September 1975 discharge examination report reflects that the 
veteran had a history of nervous trouble and of being jumpy 
in 1970.  The examiner further noted that the veteran had 
been treated with Valium and that there were no complications 
and no sequelae.  Approximately 16 years after his discharge 
from service, the veteran was treated for an adjustment 
disorder at a VAMC in June 1991.  However, the evidence does 
not contain a competent medical opinion relating the 
veteran's June 1991 adjustment disorder to his period of 
active service, or to any psychiatric disorder shown during 
service.  

Additionally, the veteran has been shown to have a long 
history of alcohol abuse which was present in service.  The 
veteran's alcohol abuse continued throughout his period of 
active service and to the present time.  It is a well 
established principle that direct service connection cannot 
be granted for alcohol abuse which has been shown to be the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§ 105 (1991); 38 C.F.R. § 3.301(a) (1999).  However, 
secondary service connection and non-compensation benefits 
can be awarded with regard to claims of entitlement to 
service connection for substance abuse.  In this case, there 
is no evidence to show that the veteran has a service 
connected disability which caused or resulted in the 
development of his substance abuse, which would warrant an 
award of secondary service connection and non-compensation 
benefits.  VAOPGCPREC 2-98 (February 10, 1998); see also 
Barela v. West, 11 Vet. App. 280 (1998).  While it is clear 
from the veteran's statements that he believes that his 
current psychiatric disorder and his substance abuse problem 
are related to his period of active service, the veteran, as 
a layperson, is not competent to offer evidence which 
requires medical knowledge, such as a diagnosis or opinion 
regarding the cause of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Additionally, where 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Because the veteran has 
not submitted evidence linking his adjustment disorder to his 
period of active service or to any psychiatric disorder shown 
during service, and because the veteran has not submitted 
evidence to show that his alcohol abuse is the secondary 
result of a service connected disability, no new and material 
evidence has been submitted. 

Based on the foregoing, the Board concludes that inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the RO's January 1977 and 
February 1985 decisions remain final.  Accordingly, the 
benefit sought on appeal must be denied.  


ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for an acquired psychiatric 
disorder, to include substance abuse is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

